      Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 1 of 30




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 LASHUN REW                                  §                        PLAINTIFF
                                             §
                                             §
 v.                                          §      Civil No. 1:19cv10-HSO-JCG
                                             §
                                             §
 JASON VINCENT, et al.                       §                     DEFENDANTS




   MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
 DENYING IN PART DEFENDANTS JASON VINCENT, SHAUN SEBRING,
DERRICK TOLBERT, AND NICHOLAS KEHOE’S MOTION [93] TO ASSERT
    QUALIFIED IMMUNITY AND FOR SUMMARY JUDGMENT, AND
     DISMISSING PLAINTIFF’S CLAIMS AGAINST DEFENDANT
              DERRICK TOLBERT WITH PREJUDICE

       BEFORE THE COURT is Defendants Jason Vincent, Shaun Sebring, Derrick

Tolbert, and Nicholas Kehoe’s Motion [93] to Assert Qualified Immunity and for

Summary Judgment. This Motion [93] is fully briefed. After due consideration of

the Motion, related pleadings, the record, and relevant legal authority, the Court

finds that the Motion [93] should be granted in part and denied in part. Plaintiff’s

claims against Derrick Tolbert (“Officer Tolbert”) will be dismissed with prejudice.

Plaintiff’s claims against Defendants Jason Vincent (“Officer Vincent”), Shaun

Sebring (“Sergeant Sebring”), and Nicholas Kehoe (“Officer Kehoe”), will proceed at

this time.
        Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 2 of 30




                                       I. BACKGROUND

A.        Factual background

1.        Arrest warrant and BOLO issued for Mr. Rew

          On January 28, 2016, the Harrison County, Mississippi, Justice Court issued

an arrest warrant for Plaintiff Lashun Rew (“Plaintiff” or “Mr. Rew”) for the crime

of “Carjacking (Armed) in violation of Mississippi Code Annotated 97-3-117(2).”

Warrant [93-3] at 13; see also Aff. of Sgt. Sebring [93-3] at 2. The Gulfport Police

Department (“GPD”) created and distributed alert bulletins, or “BOLOs,”1 to its

patrol officers to notify them of this outstanding warrant. See BOLO [93-3] at 12;

see also Aff. of Sgt. Sebring [93-3] at 2.

          According to the BOLO, on January 28, 2016, “Rew brandished a blue and

grey or silver semi-auto handgun, threatened to shoot the victim in the head and

ordered the victim out of his . . . Cadillac Escalade,” and then stole the vehicle as

the victim fled. BOLO [93-3] at 12. The BOLO alerted officers that “Rew should be

considered ARMED AND DANGEROUS.” Id. (emphasis in original). In light of

the warrant and BOLO, GPD officers were actively looking for Mr. Rew and visited

locations he frequented. See Aff. of Officer Vincent [93-5] at 3.

          On February 16, 2016, GPD dispatch received a call from a female individual

who requested police response involving a disturbance being caused by “Lashun

Rew” in north Gulfport. See Aff. of Sgt. Sebring [93-3] at 3. Several GPD officers

were dispatched to this area. See id. When officers arrived, they could not locate



1    “BOLO” refers to “be on the lookout.” Aff. of Sergeant Sebring [93-3] at 2.

                                                 2
     Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 3 of 30




Mr. Rew, but the caller provided information that led them to believe that Mr. Rew

could be found at 1500 Westward Drive in Gulfport. See id.; see also Sgt. Sebring’s

Incident Report [93-3] at 20. Sergeant Sebring drove to this address, a location with

which he was already familiar because it was believed that Mr. Rew’s wife, Kenyata

Payne (“Ms. Payne”), was often found there. See Aff. of Sgt. Sebring [93-3] at 3-4.

2.     Officers’ encounter with Mr. Rew

       Sergeant Sebring was the first to arrive at the address and observed Mr. Rew

and Ms. Payne enter the apartment. See Aff. of Sgt. Sebring [93-3] at 5.2 When

Officer Kehoe arrived at the apartment, he approached the front porch area and an

unidentified female came onto the porch, before he could knock. See Aff. of Officer

Kehoe [93-4] at 2-4. When Officer Kehoe asked if Mr. Rew was inside, the female

responded that he was not there, while at the same time nodding her head

affirmatively, which indicated to Officer Kehoe that she was fearful of Mr. Rew

learning that she had informed the officer of his presence. See id. at 4.

       At this point, Sergeant Sebring reached the front porch area of the

apartment. See id.; Aff. of Sgt. Sebring [93-3] at 5. Because the door was open,

Sergeant Sebring “gave numerous loud verbal orders through the open front door

for occupants to exit the residence,” and Ms. Payne’s aunt, who had come to the

front door, “similarly told everyone in the apartment to get out.” Id. Officer


2 According to Mr. Rew’s deposition, he arrived at the apartment about five to ten minutes
before the officers and immediately went upstairs to use the restroom. See Pl.’s Dep. [93-8]
at 139; see also Ms. Payne’s Dep. [93-8] at 185. Ms. Payne testified in her deposition that
she was not aware of the police officers’ presence until later, when Sergeant Sebring
knocked on the door a few minutes after Mr. Rew had gone upstairs, see Ms. Payne’s Dep.
[93-8] at 185-86.

                                             3
    Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 4 of 30




Vincent and his assigned police K-9 “Skip” had arrived on the scene by this point.

See Aff. of Officer Vincent [93-5] at 4.

       According to Sergeant Sebring, Ms. Payne became very loud and

argumentative inside the front doorway, claiming that one of the young female

occupants was “scared of dogs.” Aff. of Sgt. Sebring [93-3] at 5. Sergeant Sebring

viewed this as a means of obstructing and impeding his ability to locate and arrest

Mr. Rew. Id. at 5-6; see also Aff. of Officer Kehoe [93-4] at 5; Aff. of Officer Vincent

[93-5] at 4. Another GPD Officer, Nicholas Guilliot (“Officer Guilliot”), arrived and

positioned himself at the rear of the building. See id. at 4-5. Sergeant Sebring

continued to give loud verbal commands through the open door for everyone to exit

the residence and even directed some orders specifically to Mr. Rew, calling him by

name. See Aff. of Sgt. Sebring [93-3] at 6. He warned that officers were going to

release the dog into the apartment. See id.

       Some occupants began exiting the building, but Mr. Rew and Ms. Payne did

not. See id.; Aff. of Sgt. Sebring [93-3] at 6; see also Aff. of Officer Kehoe [93-4] at 5.

Sergeant Sebring has stated that Ms. Payne became increasingly belligerent and

attempted to close the door on him several times, which he took as a physical effort

to prevent him from arresting Mr. Rew. See Aff. of Sgt. Sebring [93-3] at 7. Ms.

Payne then fled inside and went up the stairs to the second floor, at which point

Officer Sebring spotted Mr. Rew at the top of the stairs. See id.

       Ms. Payne has testified that Office Sebring told her to go upstairs to get Mr.

Rew, so she did. See Dep. of Ms. Payne [93-8] at 186, 188, 189. Mr. Rew recounted



                                             4
     Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 5 of 30




in his deposition that, while he was still in the upstairs restroom, Ms. Payne

knocked on the door to alert him that the police were there for him. See Pl.’s Dep.

[93-8] at 144; see also Dep. of Ms. Payne [93-8] at 190. According to Ms. Payne, Mr.

Rew immediately exited the bathroom and began walking down the stairs. See Dep.

of Ms. Payne [93-8] at 190. Mr. Rew testified in his deposition that he came out of

the restroom with his hands up and was not offering any resistance. See Pl.’s Dep.

[93-8] at 144.

3.    Mr. Rew’s apprehension

      Sergeant Sebring avers that he repeatedly ordered Mr. Rew to come

downstairs, but he refused to comply. See Aff. of Sgt. Sebring [93-3] at 8. Sergeant

Sebring ascended the stairs in an attempt to arrest Mr. Rew and described the

encounter as follows:

      I got to near the top of the stairs and grabbed Mr. Rew’s right wrist as I
      moved him to face the side wall of the stairs so that I could then attempt
      to handcuff his hands behind his back. Mr. Rew, however, tensed his
      right arm and immediately twisted his body away from me. As he did
      so, he moved to a couple of steps (or stairs) below the second floor (on
      the stairwell) and now below me. I was left in between Mr. Rew (below
      me on the stairs) and Ms. Payne (at the top of the stairs on the second
      floor). As this was occurring, Ms. Payne advanced toward me still
      yelling and being belligerent. My attention was diverted to Ms. Payne
      as I did not know her intentions and also did not know to what extent
      she would now interfere with efforts to arrest Mr. Rew, especially since
      I was in a very vulnerable position on a dimly lit and constrained area
      of the stairwell.

      As I viewed Ms. Payne as a threat to my safety, I quickly un-holstered
      and pointed my duty weapon toward her and ordered her to get back.
      While she continued to be loud and verbally belligerent, she backed up
      into a nearby room. As I turned back toward where Rew was located
      below me, I observed that he was actually moving toward me up the
      stairs, which I took as an act of aggression under the circumstances, and


                                          5
    Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 6 of 30




      I feared for my safety.

Id. (paragraph numbering omitted); see also Aff. of Officer Kehoe [93-4] at 6.

      Office Kehoe viewed Mr. Rew’s quick ascension up the stairs “as an act of

aggression toward Sergeant Sebring, who [Officer Kehoe] viewed as being in a

vulnerable position at that moment . . . .” Aff. of Officer Kehoe [93-4] at 6. Officer

Vincent also considered Sergeant Sebring’s position to be a vulnerable one, and he

yelled for Mr. Rew to come down the stairs. See Aff. of Officer Vincent [93-5] at 6.

Mr. Rew “refused to comply, and instead quickly turned back up the stairs toward

Sergeant Sebring.” Id. According to Officer Vincent, he feared for Sergeant

Sebring’s safety and “reasonably believed that Rew posed an imminent threat of

significant harm under the circumstances.” Id.

      Officer Vincent contends that he shouted once or twice that he was going to

release the K-9. See id. As Mr. Rew approached within a step or two of Sergeant

Sebring, Officer Vincent released Skip and yelled out commands for her to

apprehend Mr. Rew. Id. at 7. Skip bit Mr. Rew’s lower right leg. See id.; Aff. of

Sgt. Sebring [93-3] at 8; Aff. of Officer Kehoe [93-4] at 7.

      Mr. Rew purportedly continued to resist, despite officers loudly ordering him

to stop resisting. See Aff. of Officer Kehoe [93-4] at 7; Aff. of Officer Vincent [93-5]

at 7. Mr. Rew “was continually attempting to kick the dog and trying to grab a hold

of handrails along the stairs.” Aff. of Officer Vincent [93-5] at 7. Officers Guilliot

and Kehoe assisted the K-9 in pulling Mr. Rew down the stairs, who was actively

resisting. See Aff. of Officer Kehoe [93-4] at 7; Sgt. Sebring’s Incident Report [93-3]



                                            6
     Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 7 of 30




at 20.

         As Mr. Rew was being dragged down the narrow stairway, he reached toward

and grabbed Officer Guilliot, which Officer Kehoe perceived as a threat. See Aff. of

Officer Kehoe [93-4] at 7. Officer Kehoe was separated from Mr. Rew and Officer

Guilliot by a banister, which hampered his ability to do much to assist, so he

“quickly used a short-proximity strike to the nearest part of Rew toward [him],

which in that instance was the side of his face, as an effort to stun him and to force

his release of Officer Guilliot.” Id. at 7-8. Mr. Rew then released Officer Guilliot.

See id. at 8.

         Mr. Rew disputes the officers’ version of events on the stairway, stating in his

deposition that after he was alerted to the officers’ presence by his wife, he exited

the upstairs restroom with his “hands up” and offered “no resistance.” Pl.’s Dep.

[93-8] at 144. According to Mr. Rew, Ms. Payne began walking down the stairs as

directed by officers, and he did the same following a single request from them. See

id. at 144-45, 146. Mr. Rew claims that when he was halfway down the stairs, he

was attacked by several of the officers, even though he had his hands in the air. See

id. Mr. Rew maintains that, prior to this alleged attack, he was complying with the

officers’ commands, was calm, and was not belligerent. See id. at 147, 171.

         Ms. Payne also testified that Mr. Rew was walking down the stairs with his

hands up when the officers “snatched him off the stairs, and threw him on his

stomach, and went to literally handling him kind of bad, saying all kind of vulgar

language.” Dep. of Ms. Payne [93-8] at 186. The officers purportedly “slammed”



                                             7
     Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 8 of 30




Mr. Rew onto the ground on his stomach. See id. at 193.

4.     Officers’ attempts to handcuff Mr. Rew

       According to Officer Kehoe’s version of events, as Mr. Rew was being pulled

down the stairs, Officer Kehoe positioned himself to the side and placed one of his

handcuffs on Mr. Rew’s right wrist. See Aff. of Officer Kehoe [93-4] at 7; Officer

Kehoe’s Incident Report [93-4] at 24. When Mr. Rew was finally off the stairs on

the floor near the base of the steps, he deliberately tucked both of his hands under

his body, even though Officer Kehoe was still holding the handcuffs which were on

Mr. Rew’s right wrist. See Aff. of Officer Kehoe [93-4] at 8; Aff. of Officer Kehoe [93-

4] at 7.

       Mr. Rew had not been patted down or searched for weapons and was lying on

his stomach, with both of his hands under his stomach. See Aff. of Sgt. Sebring [93-

3] at 9; Aff. of Officer Kehoe [93-4] at 8. Officers had reason to believe that, based

upon the BOLO, Mr. Rew was armed, and he was wearing loose-fitting jeans. See

Aff. of Officer Kehoe [93-4] at 8. Officers Kehoe and Guilliot attempted to pull Mr.

Rew’s hands from under him in order to handcuff him. See Aff. of Sgt. Sebring [93-

3] at 9.

       Several officers, including Officers Vincent and Kehoe, gave numerous

commands to Mr. Rew to stop resisting and let the officers have his hands, but Mr.

Rew continued to refuse to comply. See Aff. of Officer Kehoe [93-4] at 8; Aff. of

Officer Vincent [93-5] at 8. Mr. Rew was actively kicking and using his left leg to

clamp down on Skip’s neck and head. See Aff. of Officer Vincent [93-5] at 8.



                                           8
      Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 9 of 30




Because Officer Vincent saw officers struggling with Mr. Rew and did not know

whether Mr. Rew had a weapon in his waistband area, Skip maintained the hold on

Mr. Rew’s right lower leg. See Aff. of Officer Vincent [93-5] at 8.

       Mr. Rew was “twisting and contorting,” making it difficult for the officers to

handcuff him. See Aff. of Sgt. Sebring [93-3] at 9. Officer Kehoe then “used two (2)

quick close proximate hand strikes to the nearest part of [Mr. Rew] to [Officer

Kehoe] in this constant struggle, which happened to be his facial area.” Aff. of

Officer Kehoe [93-4] at 8. However, the strikes “had no apparent effect” on Mr.

Rew, who “was still kicking and actively tussling around and refusing to show his

hands while keeping them hidden under his body . . . .” Id. at 9.

       Officer Kehoe then used two quick “knee strikes” to the part of Mr. Rew’s

body that was nearest him, which was the side of Mr. Rew’s face. Id. These so-

called “knee strikes” did not involve Officer Kehoe using his kneecap, but instead,

the lower portion of his thigh, above the kneecap. See id. According to Officer

Kehoe’s Incident Report, due to Mr. Rew’s positioning, Officer Kehoe could not

deliver strikes anywhere else on Mr. Rew’s body. See Officer Kehoe’s Incident

Report [93-4] at 24. This caused Mr. Rew to release his hands, see Aff. of Officer

Kehoe [93-4] at 9, and officers were able to handcuff Mr. Rew behind his back, see

id.; Aff. of Sgt. Sebring [93-3] at 9. Officer Vincent then commanded Skip to release

Mr. Rew, but Mr. Rew still had Skip pinned with his leg, causing the dog distress.

See Aff. of Officer Vincent [93-5] at 8. She was, however, able to free herself. See

id.



                                           9
     Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 10 of 30




       Mr. Rew’s version of events differs significantly from that of the officers. He

testified that the officers placed him in handcuffs while he was walking down the

stairs, but that they nevertheless proceeded to punch and beat him. See Pl.’s Dep.

[93-8] at 147. When he reached the bottom of the stairs, the police dog attacked him

as well and “locked on [his] leg.” Id. at 171; see also id. at 145, 173-174. Mr. Rew

claims that he was beaten further as he lay on the floor near the bottom of the

stairs. See id. at 148.

       Ms. Payne likewise testified that Mr. Rew cooperated with the arresting

officers, complied with every order, and presented no difficulty in being handcuffed.

See Dep. of Ms. Payne [93-8] at 194. She contends that, before Mr. Rew was

handcuffed, Sergeant Sebring kicked him a couple of times in his legs, knocking him

to the ground, and then kicked him again. See id. at 198-99. Three other officers

were hitting Mr. Rew while Sergeant Sebring had his foot in Mr. Rew’s back. See

id. at 200.

       According to Ms. Payne, as soon as Mr. Rew was handcuffed and on the

ground, Officer Vincent released the police dog. See id. at 194. When Officer

Vincent released Skip, the other officers stood back and watched the dog “clamp”

onto his leg. See id. at 195. Ms. Payne testified that the dog “clamped” onto Mr.

Rew’s leg for a “couple minutes” as officers were “just standing there” and “looking

at the dog . . . bite his leg.” Id.

5.     Post-arrest incidents

       After he was arrested, Mr. Rew was taken to a patrol vehicle, and Officer



                                          10
     Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 11 of 30




Kehoe transported Mr. Rew to the GPD police station “where AMR responded to

treat Rew for his injuries.” Sgt. Sebring’s Incident Report [93-3] at 20; see also Aff.

of Officer Kehoe [93-4] at 11. Mr. Rew was then taken to Memorial Hospital “where

he refused any medical treatment.” Sgt. Sebring’s Incident Report [93-3] at 20;

Memorial Doc. [93-8] at 69. According to Sergeant Sebring’s account, after Mr. Rew

refused treatment at Memorial Hospital, he contacted Garden Park Hospital, which

agreed to treat him. See Sgt. Sebring’s Incident Report [93-3] at 20. Ultimately,

Mr. Rew was transported to Garden Park and treated without incident. See id.

       Mr. Rew maintains that, instead of transporting him to the police station

from the apartment, he was placed in an ambulance, and after the officers

handcuffed him to the bed inside the ambulance, he was again beaten. See Pl.’s

Dep. [93-8] at 149. Mr. Rew asserts that he suffered a swollen eye, two black eyes, a

busted lip, and a bloody nose. See id. at 158.

       Mr. Rew recounts that an ambulance transported him from Memorial

Hospital to a nearby store’s parking lot, and while in the ambulance, with his hands

handcuffed to each side of the gurney and his feet shackled, officers “beat,”

“punched,” “kicked,” “slapped”, and “choked” him. Pl.’s Dep. [93-8] at 160-62.

Officers then removed him from the ambulance and “roughed [him] up,” id. at 163,

and “hit [him] a few times,” id. at 164. When another ambulance arrived, Mr. Rew

was placed in it and taken to Garden Park Hospital. See id. at 163.

6.     Resisting arrest charges

       Ms. Payne was arrested for resisting or obstructing arrest and for interfering



                                           11
     Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 12 of 30




with or impeding the duties of a law enforcement officer. See Aff. of Sgt. Sebring

[93-3] at 9. She was later convicted of these charges. See id.; J. [93-12] at 7, 8.

        Mr. Rew was also charged with resisting arrest, in violation of Mississippi

Code § 97-9-73. See Aff. of Officer Vincent [93-5] at 10; Criminal Aff. [93-5] at 17.

On November 15, 2016, Mr. Rew pleaded guilty to this charge in the Municipal

Court of Gulfport, Mississippi. See Aff. of Officer Vincent [93-5] at 10-11; Aff. of

Linda McCutchan [93-11] at 1-2; Pet. to Enter Guilty Plea [93-11] at 4-6. However,

upon the prosecutor’s recommendation, the Municipal Court “REMAND[ED] TO

FILE FOR 24 MONTHS OF GOOD BEHAVIOR AND PLEA ON OTHER

CHARGES.” J. [99-9] at 1 (emphasis in original).

B.      Procedural history

        On January 10, 2019, Mr. Rew filed a Complaint [1] in this Court, followed by

an Amended Complaint [61], against Defendants Jason Vincent, Shaun Sebring,

Derrick Tolbert, Nicholas Kehoe, Nicholas Guilliot, and the City of Gulfport,

Mississippi (the “City”). See Am. Compl. [61] at 1-2. The Amended Complaint

advances claims against all individual Defendants3 under the Fourth Amendment

pursuant to 42 U.S.C. § 1983 for excessive force and bystander liability, or failure to

intervene, and against the City for failure to train and supervise the officers. See

id. at 5. The excessive force and bystander liability claims relate both to Mr. Rew’s

arrest as well to the alleged force exerted against him following his arrest. See id.

at 4.


3 The Amended Complaint [61] does not specify whether the Defendant officers are sued in
their individual or official capacities.

                                           12
     Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 13 of 30




       The individual Defendants invoked qualified immunity in their Answer [9],

and the parties have conducted discovery on this issue. See May 21, 2019, Text

Order; Ans. [9] at 2; see also Ans. [84] at 2 (Answer to Amended Complaint).

Defendants Officer Vincent, Sergeant Sebring, Officer Tolbert, and Officer Kehoe, in

their individual capacities, have filed the present Motion [93] for Qualified

Immunity and for Summary Judgment, which is fully briefed. Officer Guilliot has

not filed a motion for qualified immunity.

       In Mr. Rew’s Memorandum [100], he states that “[h]aving conducted

discovery, Plaintiff will concede that Defendant Tolbert should be dismissed.” Pl.’s

Mem. [100] at 14. The Court will therefore grant the Motion [93] as to Officer

Tolbert and Plaintiff’s claims against him will be dismissed with prejudice.

                                  II. DISCUSSION

A.     Relevant legal authority

       Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute of fact is genuine if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party. Dyer v.

Houston, 964 F.3d 374, 379 (5th Cir. 2020). If the movant carries this burden, “the

nonmovant must go beyond the pleadings and designate specific facts showing that

there is a genuine issue for trial.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994) (en banc).

       In this case, movants assert that they are entitled to qualified immunity.



                                          13
    Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 14 of 30




“Qualified immunity gives government officials breathing room to make reasonable

but mistaken judgments about open legal questions.” Lane v. Franks, 573 U.S. 228,

243 (2014) (quotation mitted). Qualified immunity applies in situations where an

official’s conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known at the time the conduct

occurred. See Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam).

      “The qualified immunity defense has two prongs: whether an official’s

conduct violated a constitutional right of the plaintiff; and whether the right was

clearly established at the time of the violation.” Brown v. Callahan, 623 F.3d 249,

253 (5th Cir. 2010).

      A qualified immunity defense alters the usual summary judgment
      burden of proof. Once an official pleads the defense, the burden then
      shifts to the plaintiff, who must rebut the defense by establishing a
      genuine fact issue as to whether the official’s allegedly wrongful conduct
      violated clearly established law.

Id. (citations omitted).

      In order to be clearly established, a plaintiff is not required to identify a case

directly on point, but case law must place the statutory or constitutional question

beyond debate. Garcia v. Blevins, 957 F.3d 596, 600-01 (5th Cir. 2020). “In

excessive-force cases, police officers are entitled to qualified immunity unless

existing precedent squarely governs the specific facts at issue.” Id. at 601 (emphasis

in original) (quotation omitted). Because police officers are often required to make

split-second judgments about the use of force in tense, uncertain, and rapidly

evolving circumstances, a court must “judge the reasonableness of the force used


                                           14
     Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 15 of 30




from the perspective of a reasonable officer on the scene, rather than with the 20/20

vision of hindsight,” and must avoid second-guessing a police officer’s assessment of

the danger at the scene. Garcia v. Blevins, 957 F.3d 596, 602 (5th Cir. 2020).

         While a plaintiff bears the burden of negating qualified immunity, all factual

inferences are drawn in his favor. Brown, 623 F.3d at 253. A “plaintiff’s factual

assertions are taken as true to determine whether they are legally sufficient to

defeat the defendant’s motion for summary judgment.” Baldwin v. Dorsey, 964 F.3d

320, 325 (5th Cir. 2020) (quotation omitted).

B.       Analysis

1.       The applicability of Heck v. Humphrey

         In support of their request for summary judgment, movants argue that

collateral estoppel and Heck v. Humphrey, 512 U.S. 477 (1994), bar Mr. Rew’s

claims based upon his guilty plea to the resisting arrest charge. See Mem. [94] at

10-11.

         In Heck, the United States Supreme Court recognized that

         the hoary principle that civil tort actions are not appropriate vehicles
         for challenging the validity of outstanding criminal judgments applies
         to § 1983 damages actions that necessarily require the plaintiff to prove
         the unlawfulness of his conviction or confinement, just as it has always
         applied to actions for malicious prosecution.

Heck, 512 U.S. at 486. Under Heck, a § 1983 plaintiff may not recover damages for

any harm caused by actions whose unlawfulness would render a conviction or

sentence invalid, unless a plaintiff proves the conviction or sentence has been

invalidated. See id. If a court determines that a plaintiff’s action, if successful, will



                                            15
    Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 16 of 30




not demonstrate the invalidity of any outstanding criminal judgment, the action

may proceed. See id.

      Mr. Rew pled guilty to a misdemeanor resisting arrest charge under

Mississippi Code § 97-9-73. See Aff. of Officer Vincent [93-5] at 10-11; Aff. of Linda

McCutchan [93-11] at 1-2; Pet. to Enter Guilty Plea [93-11] at 4-6. However, Mr.

Rew has presented evidence that, on November 15, 2016, upon the prosecutor’s

recommendation, the Municipal Court “REMAND[ED] TO FILE FOR 24 MONTHS

OF GOOD BEHAVIOR AND PLEA ON OTHER CHARGES.” J. [99-9] at 1

(emphasis in original). The first question is whether Mr. Rew’s guilty plea to this

charge is sufficient to invoke Heck, which on its face refers only to a “conviction or

sentence.” Heck, 512 U.S. at 486.

      While the parties have not briefed what a “remand to file” entails, such a

resolution appears, at least at first blush, similar to a deferred adjudication under

state law. In DeLeon v. City of Corpus Christi, 488 F.3d 649 (5th Cir. 2007), the

United States Court of Appeals for the Fifth Circuit considered whether a plaintiff’s

§ 1983 claims were barred by Heck where the plaintiff had been charged under

Texas law with aggravated assault on a police officer. The plaintiff had pleaded

guilty and had received a deferred adjudication, and argued that the deferred

adjudication did not constitute a conviction and that Heck did not bar his § 1983

claim. See DeLeon, 488 F.3d at 651.

      The Fifth Circuit first considered the Texas statute that permitted the state

court to withhold adjudication of guilt and determined that even though the order in



                                           16
    Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 17 of 30




that case did not constitute a formal judgment of conviction or a sentence, Heck’s

favorable termination rule nevertheless attached to an order issued in such

proceedings. See id. at 654. The Fifth Circuit looked beyond the “sentence or

conviction” language in Heck and determined that an order deferring adjudication

was the functional equivalent of a conviction or sentence and that such an order “is,

at least, one stage in an ongoing state criminal proceeding, which Heck’s rationale

might protect.” Id. Thus, a deferred adjudication qualified as a “sentence or

conviction” for purposes of Heck. See id. at 652, 654.

      Mississippi Code § 45-27-3(k)(vii) provides that one possible disposition of a

case for an individual who has been arrested includes “[r]emand to the file,” Miss.

Code Ann. § 45-27-3(k)(vii), as opposed another available disposition of “verdict or

plea of guilt,” Miss. Code Ann. § 45-27-3(k)(ii). Mississippi Code § 99-15-26 permits

a municipal court in misdemeanor criminal cases to withhold acceptance of a plea

and sentence upon completion of certain conditions, see Miss. Code Ann. § 99-15-

26(1)(b), including “good behavior for a period not to exceed two (2) years,” Miss.

Code Ann. § 99-15-26(2)(a)(v).4 Upon successful completion of such court-imposed

conditions, “the court shall direct that the cause be dismissed and the case be

closed.” Miss. Code Ann. § 99-15-26(4) (emphasis added).5


4 While this statute was amended in 2019, it appears that the provisions relevant to this
case have not been amended since Mr. Rew’s charge was remanded to file. Compare Miss.
Code Ann. § 99-15-26 (2019), with Miss. Code Ann. § 99-15-26 (2015), 2015 Miss. Laws Ch.
478 (H.B. 555).
5 The statute further provides that

       [u]pon petition therefor, the court shall expunge the record of any case in which
       an arrest was made, the person arrested was released and the case was
       dismissed or the charges were dropped, there was no disposition of such case,

                                           17
    Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 18 of 30




       The Mississippi Supreme Court has explained that, “[i]n § 99-15-26

proceedings, the trial court never accepts the guilty plea and never imposes a

sentence if the defendant fulfills the court-imposed conditions.” Wallace v. State,

607 So. 2d 1184, 1187 (Miss. 1992).6 Instead, the statute “empowers a court to

postpone the acceptance of a plea and the imposition of a sentence and to eventually

dismiss the charges” upon the defendant’s successful completion of certain

conditions. Id. at 1186; see also Miss. Code Ann. § 99-15-26 (1989).

       In this case, the parties have not addressed whether the Municipal Court

withheld acceptance of the plea and sentence under Mississippi Code § 99-15-26

when it imposed the condition of 24 months’ good behavior and remanded the

charge to the file. See J. [99-9] at 1. Movants’ original Memorandum [94] only

mentions Heck in passing, see Mem. [94] at 10-11, and does not address the fact that

the charge was remanded to the file, see id.

       If the Municipal Court did impose the good behavior condition under § 99-15-

26, as it appears, Mr. Rew filed the instant § 1983 action on January 10, 2019, over

two years after the judgment. See J. [99-9] at 1; Compl. [1] at 1. The parties have

not supplied the Court with any additional information as to the current state of the



        or the person was found not guilty at trial.
Miss. Code. Ann. § 99-15-26(5). There is no indication in the record that Mr. Rew has filed
a petition for expungement in state court.
6 Like the current version of the statute, the version in effect in 1992 permitted a court to

withhold acceptance of the plea and sentence pending successful completion of conditions,
including “good behavior for a period of time not to exceed one-half (1 /2) of the maximum
sentence allowable for the crime committed by the defendant.” Miss. Code Ann. § 99-15-
26(2)(d) (1989). Upon successful completion of the court-imposed conditions, “the court
shall direct that the cause be dismissed and the case be closed.” Miss. Code Ann. § 99-15-
26(3) (1989).

                                             18
    Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 19 of 30




resisting arrest charge, including whether Mr. Rew met the conditions imposed by

the Municipal Court and whether that court directed that the case be dismissed.

See Miss. Code Ann. § 99-15-26(4); but see Pl.’s Mem. [100] at 8 (“Presumably, the

charge was, or at least should have been dismissed after 24 months.”).

      Movants’ rebuttal Memorandum [105] argues that “[w]hile a formal judgment

might not have been entered on the Municipal Court’s docket, the Plaintiff did in

fact enter an official guilty plea and confessed to the charge under oath.” Mem.

[105] at 8 (citing Ex. [93-11] at 4-6). They maintain that this constitutes a

“conviction” under Heck and its progeny. See id. (citing Boykin v. Alabama, 395

U.S. 238, 242 (1969)).

      If a defendant’s motion for summary judgment introduces a “Heck trigger,”

then “the plaintiff is forced to muster proof of Heck’s favorable termination

requirement to avoid dismissal.” Hoog-Watson v. Guadalupe Cty., Tex., 591 F.3d

431, 435 (5th Cir. 2009) (citing Brandley v. Keeshan, 64 F.3d 196, 199 (5th Cir.

1995), abrogated on other grounds by Wallace v. Kato, 549 U.S. 384 973 (2007)). A

plaintiff bears the burden of proving the favorable termination of the earlier

criminal proceeding. Id. If a plaintiff alleges termination in his favor and submits

“sufficient evidence,” summary judgment is not warranted. Id.

      The passage of over 24 months after the imposition of the good behavior

condition before Mr. Rew filed this suit appears to place this case in a different

posture than the deferred adjudication in DeLeon. DeLeon considered the deferred

adjudication to be part of an ongoing criminal proceeding, see DeLeon, 488 F.3d at



                                          19
    Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 20 of 30




655, while the 24-month period in this case expired prior to the filing of Mr. Rew’s

initial Complaint, which could, and likely should, have resulted in the dismissal of

the criminal charge under state law. Indeed, the plain language of Mississippi Code

§ 99-15-26 states that upon successful completion of the court-imposed conditions,

“the court shall direct that the cause be dismissed and the case be closed.” Miss.

Code Ann. § 99-15-26(4) (emphasis added).

      While not directly on point, the Mississippi Court of Appeals has considered

whether a plaintiff can pursue a state-law malicious prosecution claim arising out of

a criminal charge that was “remanded to the file,” where one of the elements of a

malicious prosecution claim is “the termination of such proceeding in the plaintiff’s

favor.” Hyer v. Caruso, 102 So. 3d 1232, 1236 (Miss. Ct. App. 2012) (quotation

omitted). In that case, the state court held that because the plaintiff’s simple-

assault charges were “remanded to the file,” this was sufficient to constitute a

termination of the proceedings in the plaintiff’s favor. Id. “Although [the plaintiff]

was not actually acquitted, he was not convicted, and the charges were no longer

being pursued.” Id. This further supports the conclusion that a remand to the file

does not constitute a “conviction or sentence” under Heck, 512 U.S. at 486, or an

ongoing state criminal proceeding also protected by Heck, see DeLeon, 488 F.3d at

651. Movants have not adequately briefed this issue.7

      Even assuming movants have done enough to implicate Heck, based upon the


7 To the extent that movants have done enough to trigger Heck, Mr. Rew has demonstrated
that fact questions exist as to whether there was a favorable termination on the resisting
arrest charge. For this reason as well, summary judgment based upon Heck would not be
appropriate at this time.

                                            20
     Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 21 of 30




present record there remain fact questions as to precisely when Mr. Rew was

effectively under arrest and subdued. 8 Movants’ request for summary judgment on

this basis is not well taken and should be denied.

2.     Mr. Rew’s pre-arrest excessive force claims

       Turning to the merits of whether Defendants are entitled to qualified

immunity, the Court must consider whether Mr. Rew has created a fact question as

to whether the particular officer’s conduct violated a constitutional right of Mr.

Rew, and whether the right was clearly established at the time of the violation. See

Brown, 623 F.3d at 253.

       A court must analyze each officer’s actions separately if they have not acted

in unison, and a plaintiff’s qualified immunity claims should be addressed

separately as to each individual defendant. Darden v. City of Fort Worth, Texas,

880 F.3d 722, 731 (5th Cir.), cert. denied sub nom. City of Fort Worth, Tex. v.

Darden, 139 S. Ct. 69 (2018). Id. Where a plaintiff alleges that defendants acted in

unison, a court need not separately address the qualified immunity analysis for

each officer. Amador v. Vasquez, 961 F.3d 721, 727 n.5 (5th Cir. 2020). In this case,

because Mr. Rew asserts that the officers acted in unison at times, the Court will

examine his excessive force claims in segments of time and consider whether the


8 In considering excessive force claims where plaintiffs asserted that officers used excessive
force after they had stopped resisting, the Fifth Circuit has held that “a claim that
excessive force occurred after the arrestee has ceased his or her resistance would not
necessarily imply the invalidity of a conviction for the earlier resistance.” Bush v. Strain,
513 F.3d 492, 498 (5th Cir. 2008); see also Thomas v. Pohlmann, 681 F. App’x 401, 407 (5th
Cir. 2017). Such claims are distinct and not barred by Heck. See Thomas, 681 F. App’x at
407. Movants have not addressed Mr. Rew’s claims regarding the use of any excessive force
after he was arrested.

                                             21
    Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 22 of 30




actions of the officers involved in specific incidents should be considered separately

or in unison. See id.

      In seeking summary judgment, movants argue that Mr. Rew’s version of

events is contradicted by the officers’ dash-cam video recordings. See, e.g., Mem.

[105] at 18. The Supreme Court has instructed that at summary judgment, “[w]hen

opposing parties tell two different stories, one of which is blatantly contradicted by

the record, so that no reasonable jury could believe it, a court should not adopt that

version of the facts for purposes of ruling on a motion for summary judgment.”

Scott v. Harris, 550 U.S. 372, 380 (2007). Where a nonmovant’s version of events is

“so utterly discredited” by a videotape “that no reasonable jury could have believed

him,” a court should view the facts “in the light depicted by the videotape.” Id. at

380-81. The Fifth Circuit has cautioned that this standard “is a demanding one: a

court should not discount the nonmoving party’s story unless the video evidence

provides so much clarity that a reasonable jury could not believe his account.”

Darden, 880 F.3d at 730.

      In the present case, most of the officers’ interactions with Mr. Rew occurred

off camera, inside the apartment building. While audio can be heard, it is not clear

or obvious from the audio alone precisely what is occurring inside the apartment,

particularly since the audio is often difficult to understand and interrupted by

unrelated police radio chatter. See Ex. “6” to Aff. of Sgt. Sebring [93-3]

(conventionally filed DVD); Ex. “5” to Aff. of Officer Kehoe [93-4] (conventionally

filed DVD); Ex. “4” to Aff. of Officer Vincent [93-5] (conventionally filed DVD). The



                                          22
    Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 23 of 30




Court cannot say that these videos afford so much clarity that a jury could not

believe Mr. Rew’s or Ms. Payne’s accounts. See Darden, 880 F.3d at 730. For this

reason, the Court must treat their version of events as true when viewing the

summary judgment record.

      a.     Mr. Rew’s excessive force claim against Officer Vincent

      Officer Vincent claims that Mr. Rew refused to comply with officers’

commands and that he feared for Sergeant Sebring’s safety at the time he released

Skip, see Aff. of Officer Vincent [93-5] at 6-7, but the deposition testimony of Mr.

Rew and Ms. Payne differ significantly from that of Officer Vincent. Mr. Rew

testified that he came to the stairwell, put his hands up, walked down the stairs

voluntarily, and was cooperating with police when the officers placed him in

handcuffs and proceeded to beat and punch him. See Pl.’s Dep. [93-8] at 147.

According to Mr. Rew, as officers were beating and punching him, the police dog

attacked him. Id. at 145, 173; see also id. at 171.

      Ms. Payne also testified that Mr. Rew cooperated with officers and that, as

soon as Mr. Rew was handcuffed on the ground, Officer Vincent released the police

dog. See Dep. of Ms. Payne [93-8] at 194. Ms. Payne testified that the dog

“clamped” onto Mr. Rew’s legal for a couple of minutes, until Officer Vincent made

the dog release. See id. at 195.

      At the time the conduct in this case occurred in February 2016, neither the

United States Supreme Court nor the Fifth Circuit had specifically addressed what

constitutes reasonable use of K-9 force during an arrest. See Shumpert v. City of



                                          23
    Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 24 of 30




Tupelo, 905 F.3d 310, 321-22 (5th Cir. 2018), as revised (Sept. 25, 2018), cert.

denied, 139 S. Ct. 1211 (2019) (“At the time of the challenged conduct [in June

2016], neither the United States Supreme Court nor this court had addressed what

constitutes reasonable use of K9 force during an arrest.”). After that date, on

December 27, 2016, the Fifth Circuit decided Cooper v. Brown, 844 F.3d 517 (5th

Cir. 2016), which specifically addressed the issue.

      While Cooper was not decided until after Mr. Rew’s arrest and the

permissible level of the use of K-9 force in certain specific situations may not have

been clearly established at that time, the law was “clearly established” that “once a

suspect has been handcuffed and subdued, and is no longer resisting, an officer’s

subsequent use of force is excessive.” Carroll v. Ellington, 800 F.3d 154, 177 (5th

Cir. 2015); see also Ramirez v. Martinez, 716 F.3d 369, 379 (5th Cir. 2013)

(“Lawfulness of force . . . does not depend on the precise instrument used to apply

it.”) (quotation omitted). “[T]he measured and ascending use of force is not

excessive when a suspect is resisting arrest—provided the officer ceases the use of

force once the suspect is subdued.” Shumpert, 905 F.3d at 323. Following this logic,

Cooper found that the plaintiff’s right was clearly established, despite there not

being a controlling case directly on point, because controlling caselaw made “certain

that once an arrestee stops resisting, the degree of force an officer can employ is

reduced.” Cooper, 844 F.3d at 524.

      Deploying a police K-9 and ordering him to “retrieve” a suspect by his leg

undoubtedly constitutes use of force. See, e.g., Cooper, 844 F.3d at 525. Construing



                                          24
    Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 25 of 30




the record evidence in Mr. Rew’s favor at summary judgment, as the Court must,

particularly assuming the truth of his version that he cooperated with police and

was handcuffed behind his back when Skip was released, Mr. Rew has created a

fact question as to whether Officer Vincent’s conduct violated his clearly established

Fourth Amendment right to be free from excessive force. While his armed

carjacking charge was severe, he posed no immediate threat to the safety of the

officers or others once he was subdued, and he was not actively resisting arrest or

attempting to evade arrest at the time Officer Vincent deployed Skip. See Graham

v. Connor, 490 U.S. 386, 396 (1989). Summary judgment in Officer Vincent’s favor

on the excessive force claim would not be appropriate on the present record.

      b.     Mr. Rew’s excessive force claim against Sergeant Sebring

      Sergeant Sebring avers that the only times he came into physical contact

with Mr. Rew were when he attempted to place Mr. Rew under arrest near the top

of the stairs, when he attempted to pull Mr. Rew’s hands from under his body while

Mr. Rew resisted, when he assisted in handcuffing Mr. Rew, and when he placed

Mr. Rew in the police vehicle. Aff. of Sgt. Sebring [93-3] at 10. Mr. Rew claims that

the officers placed him in handcuffs as he was walking down the stairs, but

proceeded to punch and beat him, even though he was complying with their orders.

See Pl.’s Dep. [93-8] at 145, 147, 173; see also id. at 171. Mr. Rew contends that he

was beaten further while he was on the floor near the bottom of the stairs. See id.

at 148-49.

      Ms. Payne likewise testified that Mr. Rew cooperated with the arresting




                                          25
    Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 26 of 30




officers, complied with their every order, and that there was no difficulty in

Sergeant Sebring handcuffing Mr. Rew behind his back. See Dep. of Ms. Payne [93-

8] at 194. Ms. Payne stated that, before Mr. Rew was handcuffed, Sergeant Sebring

kicked him a couple of times in his legs, knocking Mr. Rew to the ground, after

which Sergeant Sebring kicked Mr. Rew again, placed his foot in Mr. Rew’s back,

and handcuffed him. See id. at 198-99. At this point, three other officers were also

hitting Mr. Rew. See id. at 200.

      At summary judgment, the Court may not weigh the evidence, but must

determine whether there is a genuine fact issue for trial. See Cadena v. El Paso

Cty., 946 F.3d 717, 725 (5th Cir. 2020) (citing Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986)). Considering the record evidence in the light most favorable

to Mr. Rew at the summary judgment stage, the Court must assume that he was

not actively resisting arrest or attempting to evade arrest when the force was

exerted. See Graham, 490 U.S. at 396. If a jury were to accept as true Mr. Rew’s

and Ms. Payne’s version of events, the Court cannot say that the degree of force

purportedly used by Sergeant Sebring was objectively reasonable in light of clearly

established law.

      c.     Mr. Rew’s excessive force claim against Officer Kehoe

      Officer Kehoe admits that, as officers were attempting to handcuff Mr. Rew,

he “used two (2) quick close proximate hand strikes to the nearest part of [Mr. Rew]

to [Officer Kehoe] . . . , which happened to be his facial area.” Aff. of Officer Kehoe

[93-4] at 8. According to Officer Kehoe, the strikes “had no apparent effect” on Mr.



                                           26
    Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 27 of 30




Rew, who “was still kicking and actively tussling around and refusing to show his

hands while keeping them hidden under his body,” id. at 9, so he then used two

quick “knee strikes” to the part of Mr. Rew’s body that was nearest him, which was

the side of Mr. Rew’s face, id.

       As with Sergeant Sebring, if a jury accepts as true Mr. Rew’s and Ms. Payne’s

versions of events, the degree of force employed by Officer Kehoe in deploying “hand

strikes” and “knee strikes” to Mr. Rew’s facial area after he had complied and was

handcuffed, would not have been objectively reasonable in light of clearly

established law. See id. A jury could conclude that the level of force Officer Kehoe

used against Mr. Rew was unreasonable in relation to the threat he presented and

the surrounding circumstances. See Graham, 490 U.S. at 396.

       As to Officer Kehoe, movants also contend that, other than the dog bite on his

leg, Mr. Rew suffered no injury, see Mem. [94] at 14, or merely de minimis injury,

see Mem. [105] at 11-12, such that he has no claim under the Fourth Amendment.9

However, the record includes testimony by Mr. Rew that he suffered other injuries,

including a swollen eye, two black eyes, a busted lip, and a bloody nose. See Pl.’s

Dep. [93-8] at 158. Based upon these disputes of material fact, the Motion for

Summary Judgment must be denied as to Mr. Rew’s excessive force claim against

Officer Kehoe.




9In movants’ rebuttal Memorandum [105], they also argue that Mr. Rew sustained only de
minimis injury with respect the contact attributed to Officer Guilliot. See Mem. [105] at 11.
However, Officer Guilliot has not filed a dispositive motion.

                                             27
    Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 28 of 30




      d.     Mr. Rew’s claims for bystander liability or failure to intervene

      The Amended Complaint advances bystander liability claims against the

individual Defendants, alleging that they failed to intervene and stop the excessive

force being exerted by other officers. See Am. Compl. [61] at 4-5. In 2013, the Fifth

Circuit held that “an officer who is present at the scene and does not take

reasonable measures to protect a suspect from another officer’s use of excessive

force may be liable under section 1983.” Whitley v. Hanna, 726 F.3d 631, 646 (5th

Cir. 2013) (quoting Hale v. Townley, 45 F.3d 914, 919 (5th Cir. 1995)). An officer

may be liable under § 1983 on the basis of bystander liability where the officer “(1)

knows that a fellow officer is violating an individual’s constitutional rights; (2) has a

reasonable opportunity to prevent the harm; and (3) chooses not to act.” Id.

(quotation omitted).

      Movants did not specifically address Mr. Rew’s bystander liability claims in

their Motion [93] or original Memorandum [94]. For the first time in rebuttal, they

argue that there can be no bystander liability when there is no violation of a

federally secured right or when the officers exerting the force would be entitled to

qualified immunity. See Mem. [105] at 22-23. Because movants did not raise these

arguments until their rebuttal, their request for dismissal of the bystander liability

claims should be denied for this reason alone. See Dixon v. Toyota Motor Credit

Corp., 794 F.3d 507, 508 (5th Cir. 2015) (“Arguments raised for the first time in a

reply brief are waived.”).

      Even if the Court were to consider these arguments on their merits, based on



                                           28
     Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 29 of 30




the current record the Court must deny the request because genuine disputes of

material fact preclude summary judgment on Mr. Rew’s excessive force claims.

Construing the record evidence in Mr. Rew’s favor, reasonable officers would have

known that a fellow officer was violating Mr. Rew’s Fourth Amendment rights.

3.     Mr. Rew’s post-arrest claims

       Defendants seek dismissal of all claims advanced against Officer Vincent,

Sergeant Sebring, Officer Tolbert, and Officer Kehoe. See Mot. [93] at 4. However,

their briefs only address claims related to Mr. Rew’s apprehension and arrest, and

they do not discuss Mr. Rew’s post-arrest allegations regarding the continued use of

force against him. Because movants have not adequately invoked qualified

immunity as to their post-arrest conduct, this portion of the Motion for Summary

Judgment must also be denied.

                                III. CONCLUSION

       To the extent the Court has not addressed any of the parties’ arguments, it

has considered them and determined that they would not alter the result. The

Motion [93] to Assert Qualified Immunity and for Summary Judgment will be

granted in part and denied in part, and Mr. Rew’s claims against Officer Tolbert

will be dismissed with prejudice.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendants

Jason Vincent, Shaun Sebring, Derrick Tolbert, and Nicholas Kehoe’s Motion [93] to

Assert Qualified Immunity and for Summary Judgment is GRANTED IN PART

and DENIED IN PART, and Plaintiff Lashun Rew’s claims against Defendant




                                         29
    Case 1:19-cv-00010-HSO-JCG Document 114 Filed 09/24/20 Page 30 of 30




Derrick Tolbert are DISMISSED WITH PREJUDICE. Plaintiff’s claims against

Defendants Jason Vincent, Shaun Sebring, Nicholas Kehoe, Nicholas Guilliot, and

the City of Gulfport, Mississippi, will proceed.

      SO ORDERED AND ADJUDGED, this the 24th day of September, 2020.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                          30
